Case 2:18-cv-00075-JRG-RSP Document 71 Filed 05/10/19 Page 1 of 1 PageID #: 588



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION
 . UNILOC USA,      INC.,   UNILOC            §
  LUXEMBOURG, S.A., and UNILOC 2017           §
  LLC,                                        §
                                              §
  v.                                          §          Case No. 2:18-CV-00075-JRG-RSP
                                              §
  HUAWEI DEVICE USA, INC.               and   §
  HUAWEI DEVICE CO., LTD.                     §
                                              §

                                          ORDER

       Before the Court is Defendants’ unopposed motion (Dkt. No. 69) to withdraw their motion

 to compel (Dkt. No. 56). The motion is GRANTED.
        SIGNED this 3rd day of January, 2012.
       SIGNED this 10th day of May, 2019.




                                                  ____________________________________
                                                  ROY S. PAYNE
                                                  UNITED STATES MAGISTRATE JUDGE
